DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 5-6) Applicant respectfully traverses the rejection of claims 1-10 under 35 U.S.C. § 1038 as allegedly being unpatentable over Krishnan in view of Euren, and of claims 11-20 under 35 U.S.C. § 1038 as allegedly being unpatentable over Euren in view of Krishnan.
With respect to claim 1, the combined teachings of Krishnan in view of Euren do not disclose or make obvious any pattern recognizer that is trained to recognize regions of interest in images of unstained tissue. Euren only describes a system that can analyze images of stained tissue; it has no disclosure relating to identifying regions of interest in unstained tissue. Further, whether unstained tissue is generally known is not sufficient to show that the combination of Krishnan and Euren discloses such functionality. Notably, Euren itself describes applying stains to all unstained tissue before using its system; i.e., it has no disclosure regarding using its system to analyze unstained tissue. And no such teaching is present in Krishnan. Thus, claim 1 is allowable over Krishnan in view of Euren. Please read the Remarks for more detail. 
Examiner’s response – Examiner respectfully disagree. Euren detail in 0060 where the use of machine learning (pattern recognizer) training set of inputs observation (stained image) that can expand and adapt when expose to new data (unstained image). New data means incoming data having not been processing yet, where this new incoming data are more images of biological samples that are not processed which means they are not stained. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 6/23/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2011/0286654) in view of EUREN (US 2017/0372471, IDS):
Claim 1:
Krishnan teach the following method (figure 2 teaches follow chart view as method) of training a pattern recognizer to identify regions of interest in a tissue sample, comprising the steps of:
obtaining digital images of the tissue sample, one of which represents the tissue sample after having been stained with a staining agent (“stained image”) and one of which represents the tissue sample in an unstained state (“unstained image’) (0004 teach digital image of cell and tissue of interest; 0021 teach region of interest (ROI) of stained and unstained biological sample; 0028 teaches first sample treated with routine stain and second sample is unstained),
 the stained image so as to form a mask surrounding a region of interest in the stained image (0032 teaches sample with H&E staining result in ROI and 0034 teaches binary mask of the ROI in the image)
 transferring the mask from the stained image to the unstained image (0034 teaches mask is boundary around ROI, where 0035 teaches boundary (mask) is transferred from first to second; 0021 teaches identifying the appropriate region of interest in biological images. Such images may be of unstained biological samples or biological samples to which special stains have been applied).
Krishnan do not teach the following subject matter, but are taught by EUREN:
obtaining magnified digital images of the tissue sample (0082 teach high magnification digital image of tissue slide)
annotating the stained image (0010 teaches annotating stained regions of tissue slide)
training the pattern recognizer by supplying the unstained image with the mask as a training example to a system for training the pattern recognizer (0007 teaches using machine learning modules to recognizing image pattern; 0011 teaches machine learning with training; 0037 teaches mask from image).
Krishnan and EUREN are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Krishnan by EUREN regarding magnifying, annotating and training such would results in correctly detect pathological anomalies in a digital pathology image and that it is possible to provide accurate cancer evaluation in digital pathology as disclosed by EUR in 0028.

Claim 2:
Krishnan teaches:
The method of claim 1, further comprising 
aligning the stained and unstained images (0036 teaches align first and second image, above teaches first/stained and second/unstained).

Claim 3:
Krishnan do not teach the following subject matter, but are taught by EUREN:
The method of claim 1, wherein 
the pattern recognizer comprises an artificial neural network (0007 teaches using machine learning modules to recognizing image pattern; 0024 detail that machine learning is convolutional neural network (artificial neural network)).
Krishnan and EUREN are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Krishnan by EUREN regarding use of neural network enables the development of computer programs that can expand and adapt when exposed to new data as disclosed by EUREN in 0060.

Claim 4:
EUREN teach: 
The method of claim 3, wherein 
the artificial neural network is a convolutional neural network (0024 teach neural network to be convolutional neural network).

Claim 5:
Krishnan teach:
The method of claim 1, wherein 
the mask surrounds at least one closed polygonal region in the stained image (figure 3 part 304 and 0032-0033 teach accurate boundary 304 delineate the ROI 306 of the stained tumor, the mask/boundary of 304 is a closed polygonal region).

Claim 6:
Krishnan teach:
The method of claim 1 
the tissue sample is a sample of lymph tissue (0028 teaches listed lymph nodes).

Claim 7:
Krishnan teach:
The method of claim 1 
the tissue sample is a sample of breast tissue (0028 list breast biological sample).

Claim 8:
Krishnan teach:
The method of claim 1, wherein 
the tissue sample is a sample of prostate tissue (0028 list prostate biological sample).

Claim 9:
Krishnan teach:
The method of claim 1 wherein 
the staining agent comprises an immunohistochemical (IHC) stain (0020 teach the use of IHC stain).

Claim 10:
Krishnan teach:
The method of claim 1 wherein 
the staining agent comprises [[an]] a hematoxylin and eosin stain (0021 teach the use of hematoxylin and eosin stain).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over EUREN (US 2017/0372471, IDS) in view Krishnan (US 2011/0286654).
Claim 11:
EUREN teach the following subject matter (figures 1-4 teach follow chart view as method):
A method of identifying a region of interest in an unstained tissue sample, comprising:
providing a pattern recognizer trained to identify regions of interest in magnified digital images of tissue samples (0007 teaches recognizing image pattern using machine learning module on digital pathology image (tissue sample); 0085 teaches high resolution microscope to narrow down region within which they focus (region of interest); 0082 teach high magnification digital image of tissue slide);
 obtaining a magnified digital image of an tissue sample (0082 teach high magnification digital image of tissue slide); and
 processing the magnified digital image of the tissue sample with the pattern recognizer to generate annotation information indicative of a region of interest in the tissue sample (above teach everything but generating annotation information; 0006 teaches annotating tissue slide image; 0012 teaches annotating to identify different morphological features of the pathological anomalies ).

unstained tissue sample (0021 teaches region of interest such as images of unstained biological sample)
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding use of unstained tissue sample provides accurate segmentation of an image of such biological samples by using the segmentation results by Krishnan in 0021.

Claim 12:
EUREN teach:
The method of claim 11, wherein 
the pattern recognizer comprises an artificial neural network (0007 teaches using machine learning modules to recognizing image pattern; 0024 detail that machine learning is convolutional neural network).

Claim 13:
EUREN teach:
The method of claim 12, wherein 
the artificial neural network is a convolutional neural network (0007 teaches using machine learning modules to recognizing image pattern; 0024 detail that machine learning is convolutional neural network).



EUREN teach annotating information above, but not the following which is taught by Krishnan:
The method of claim 11 (above teaches unstained image; figure 3 part 304 and 0032-0033 teach accurate boundary 304 delineate the ROI 306, the mask/boundary of 304 is a closed polygonal region).
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding using close polygonal region to generate an accurate boundary delineating the ROI as disclosed by Krishnan in 0032.

Claim 15:
EUREN teach all the subject matter above, but not the following which is taught by Krishnan:
The method of claim 11 (0028 teaches listed lymph nodes).
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding different tissue sample such would analyze digital images to locate cells of interest or to classify slides containing the tissue as being normal or suspect as disclose by Krishnan in 0004.

Claim 16:
EUREN teach all the subject matter above, but not the following which is taught by Krishnan:
claim 11 (0028 list breast biological sample).
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding different tissue sample such would analyze digital images to locate cells of interest or to classify slides containing the tissue as being normal or suspect as disclose by Krishnan in 0004.

Claim 17:
EUREN teach all the subject matter above, but not the following which is taught by Krishnan:
The method of claim 11 (0028 list prostate biological sample).
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding different tissue sample such would analyze digital images to locate cells of interest or to classify slides containing the tissue as being normal or suspect as disclose by Krishnan in 0004.

Claim 18:
EUREN teach:
The method of claim 11 
obtaining a magnified digital image of the tissue sample after having been stained with a staining agent (“stained image”) (0082 teach high magnification digital image of tissue slide; 0002 teaches tissue sample is stained)
wherein the pattern recognizer trained to identify regions of interest in magnified digital images of tissue samples (0007 teaches recognizing image pattern using machine learning module on digital pathology image (tissue sample)) is trained to identify regions of interest (0011 teaches machine learning with training; 0085 teaches high resolution microscope to narrow down region within which they focus (region of interest)) in magnified digital images of tissue samples based on magnified digital images of tissue samples (0082 teach high magnification digital image of tissue slide) and magnified digital images of such tissue samples after having been stained with a staining agent (0002 teach stained of tissue sample with haematoxylin and eosin (staining agent)), and 
wherein processing the magnified digital image of the tissue sample with the pattern recognizer to generate annotation information (0082 teach high magnification digital image of tissue slide; 0007 teaches recognizing image pattern using machine learning module on digital pathology image; 0006 teaches annotating tissue slide image; 0012 teaches annotating to identify different morphological features of the pathological anomalies) comprises 
processing the magnified digital image of the tissue sample (0082 teach high magnification digital image of tissue slide) and 
the magnified digital image of the tissue sample after having been stained with the staining agent with the pattern recognizer to generate the annotation information (0082 teach high magnification digital image of tissue slide; 0007 teaches recognizing image pattern using machine learning module on digital pathology image (tissue sample); 0006 teaches annotating tissue slide image; 0012 teaches annotating to identify different morphological features of the pathological anomalies; above teach stained image).
Krishnan teaches the following subject matter:
unstained (0021 teaches region of interest such as images of unstained biological sample).

EUREN teach magnified digital image of tissue sample but not the following which is taught by Krishnan:
The method of claim 18, further comprising aligning the unstained image and the unstained tissue sample (0021 teaches region of interest (ROI) such as images of unstained biological (tissue) sample; 0036 teaches align the boundary (or ROIs)).
EUREN and Krishnan are both in the field of image processing, especially in regard to tissue stain such the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify EUREN by Krishnan regarding align where such correlation and global matching between images would minimizes errors as disclosed by Krishnan in 0036.

Claim 20:
EUREN teaches the following subject matter:
A system comprising:
a memory storing non-transient processor readable instructions; and one or more processors arranged to read and execute instructions stored in said memory; wherein said processor readable instructions comprise instructions arranged to control the computer to carry out a method according to claim 11 (abstract teaches system with method for digital pathology image with computing (processor) system, where such system to process digital data would inherently require memory, processor, and memory of executable instruction to carry out the method).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656